Citation Nr: 1541924	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  99-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

What rating is warranted for paroxysmal supraventricular tachycardia (previously characterized as paroxysmal atrial fibrillation) from April 17, 2010?


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The case was certified to the Board by the RO in Atlanta, Georgia.
 
In April 2006, the Board, in pertinent part, denied entitlement to an increased rating for paroxysmal supraventricular tachycardia.  The Veteran appealed, and in March 2007, the United States Court of Appeals for Veterans Claims granted a joint motion for remand.  
 
The Board remanded the appeal for additional development in July 2007, in part, because the Veterans Law Judge who conducted the September 2000 hearing had retired.  Thereafter, the Veteran testified before another Veterans Law Judge in November 2007.  Transcripts of both hearings are associated with the claims file.
 
In March 2008, April 2010, February 2012, and April 2013 the Board remanded the claim for further development.  In February 2014, the claim was denied.  The Veteran again appealed, and the Court granted a new joint motion for remand in September 2014.

As the Board noted in February 2014, the issues of entitlement to reimbursement for unauthorized medical expenses and entitlement to vocational rehabilitation benefits are not ripe for appellate review.  Hence, they are again referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the September 2014 joint motion for remand found that the Board failed to provide an adequate reasons or bases for finding that appellant was not entitled to an extrascheduler rating for his paroxysmal supraventricular tachycardia.  Since then, however, the Veteran has submitted additional argument and evidence, and in May 2015, a specific request was made to remand this case back to the RO.  Accordingly, further development is in order.

Additionally, given the passage of time and the argument presented by the appellant, the Board finds that an attempt to secure all treatment records must be made, and that VA should provide him a current examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA and private treatment records dated since May 2013 which pertain to care or monitoring of the Veteran's paroxysmal supraventricular tachycardia.  In this regard, the Veteran should be requested to identify any electrocardiogram or Holter monitoring study he has undergone since May 2013.  All records received should be associated with the claims file.  If the AOJ cannot locate all relevant Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination by a cardiologist to determine the nature and extent of his paroxysmal supraventricular tachycardia.  The examiner is to be provided access to the appellant's claims folder, VBMS file, and Virtual VA file.  The examiner must specify in the report that the claims file, VBMS and Virtual VA records have been reviewed. 

The examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his paroxysmal supraventricular tachycardia since April 17, 2010.  All indicated studies and tests must be accomplished to include any necessary heart monitoring or electrocardiogram studies.  The examiner must specifically address whether at any time since April 17, 2010, the appellant's paroxysmal supraventricular tachycardia been manifested by more than four episodes per year documented by electrocardiogram or Holter monitor.  The examiner must state whether there are any unusual factors associated with the appellant's disability such as a need for frequent hospitalization, or a marked interference with employment.  Finally, the overall impact of paroxysmal supraventricular tachycardia on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The examining physician is advised that he/she must discuss the Veteran's self-reported history.  The physician is notified that while the Veteran is not competent to state that he has suffered a specific episode of paroxysmal atrial fibrillation or other supraventricular tachycardia, he is competent to state that he has perceived a change in his heart rhythm.  The physician is further advised, however, that the terms competence and credibility are not synonymous.  

3.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  The AOJ must ensure that the examiner documented their consideration of Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  The RO must then readjudicate the claim.  In so doing the RO must specifically address the appellant's entitlement to an extrascheduler rating, to include specific consideration of the claimant's entitlement to such an extrascheduler rating under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  If the benefit sought on appeal remains denied he and his representative must be provided a supplemental statement of the case and a reasonable period of time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






